ATTACHMENT A
                           Declaration of J. Patrick Hunter
I, J. Patrick Hunter, being of legal age declare as follows:
   1.   I am an attorney with the Southern Environmental Law Center. I and/or

        my finn have represented petitioners in each ofthe cases discussed below

        with the exception of paragraph 27. Each case is related to a pennit

        necessary to constnlct the Atlantic Coast Pipeline along its current route.

   2.   As of the date of this declaration, and as explained in detail below, the

        Atlantic Coast Pipeline is currently without as many as three federal

        permits necessary for construction along its current route. It is unlikely to

        obtain one or more of those pennits within the next 90 to 180 days given

        the current scheduling for review of pending legal challenges. A fourth

        pennit is currently stayed pending review.

   3.   In January 2018, we petitioned the United States Court ofAppeals for the

        Fourth Circuit for review of the right-of-way pennit issued by the National

        Park Service for the Atlantic Coast Pipeline to bore beneath Blue Ridge

        Parkway lands, and for review of the Fish and Wildlife Service's Incidental

         Take Statement which was part ofits Biological Opinion issued for the

         pipeline. Review of those pennits was directly in the Court of Appeals

         pursuant to the Natural Gas Act, 15 U.S.C. § 717r(d).
4.   On August 6,2018, theF.ourth Circuitissued a consolidated opinion

     vacating the National Park Service's and the Fish and Wildlife Service's

     approvals for the pipeline. The opinion is available at Sie"a· Club v.

     United States Dep't ofthe Interior, 899 F.3d 260 (4th C~r. 2018).

5.   According to condition No. 10 ofthe Federal Energy Regulatory

     Commission's Certificate of Public Convenience and Necessity for the

     project, "Atlantic ... must file with the Secretary documentation that it has

     received all applicable authorizations required under federal law (or

     evidence of waiver thereot)" before construction can commence.

6.   In its opinion in Sie"a Club, the Fourth Circuit found that "FERC's

     authorization for ACP to begin construction is conditioned on the existence

     ofvalid authorizations from both FWS and NPS. Absent such

     authorizations, ACP, should it continue to proceed with construction,

     would violate FERC's certificate of public convenience and necessity."

     Sie"a Club, 899 F.3d at 285 n 11.

7.   Four days after the Fourth Circuit issued its opinion vacating Park Service

     and Fish and Wildlife Service approvals, the Federal Energy Regulatory

     Commission issued a stop-work: order on the entire project, pointing out

     that "Atlantic Coast Pipeline, LLC (Atlantic) has not obtained the rights-

     of-way and temporary use permits from the NPS needed for ACP to cross

                                       2
     certain federally owned lands and lacks an Incidental Take" Statement for

     the project." FERC further stated that "allowing continued construction

     poses the risk ofexpending substantial resources and substantially

     disturbing the environment by constructing facilities that ultimately might

     have to be relocated or abandoned." FERC's August 10,2018, stop-work

     order was posted to its publicly accessible online docket (FERC eLibrary

     No. 20180810-4011) and a true and accurate copy is attached to this

     declaration as Exhibit A.

8.   The National Park Service issued a new right of way for the project on

     September 14,2018. The Fish and Wildlife Service issued a new

     Biological Opinion and Incidental Take Statement for the project on

     September 11,2018.

9.   FERC lifted its stop-work order, allowing tree-felling and construction to

     resume along certain portions of the route, on September 17,2018 (FERC

     eLibraryNo.20180917-3025).

10. On September 19,2018, we petitioned the United States Court ofAppeals

     for the Fourth Circuit for review of the reissued approvals for the pipeline

     from both the National Park Service and Fish and Wildlife Service.

11. We also sought a stay ofanother federal approval under review by the

     Fourth Circuit, discussed further below.

                                       3
12. On December 7,2018, the Fourth Circuit stayed implementation ofthe .

    Fish and Wildlife Service's Biological Opinion and Incidental Take

    Statement pending review. The Court's order is attached to this

    declaration as Exhibit B.

13. That same day, Atlantic Coast Pipeline, LLC, wrote FERC informing it

    that "[i]n response to a stay of implementation of the U.S. Fish and

    Wildlife Service's 2018 Biological Opinion and Incidental Take Statement

     granted today by the U.S. Court ofAppeals for the Fourth Circuit,

     Dominion Energy, on behalf of Atlantic and itself, has stopped

     construction on the entire Project." Atlantic's letter was posted to FERC's

     publicly accessible online docket and ,a true and accurate copy is attached

     to this declaration as Exhibit C.

14. The stay of the Biological Opinion and Incidental Take Statement pending

     review is still in place. The Fourth Circuit heard argument on May 9,

     2019. To my knowledge, Atlantic has not lifted its voluntary stay, and it

     continues to seek FERC;s permission for activities it calls "stabilization"

     while the voluntary stop work is in effect.

 15. On January 16, 2019, the National Park Service moved for a voluntary

     remand in order to vacate its right of way for the Atlantic Coast Pipeline.

     The Fourth Circuit granted the request on January 23,2019. The National

                                         4
    Park Service has not reissued a right-of.·way permit for the project to cross

    the Blue Ridge Parkway.

16. We also petitioned the United States Court of Appeals for the Fourth

    Circuit for review of approvals issued for the Atlantic Coast Pipeline by

    the United States Forest Service to cross national forest lands and the

    Appalachian Trail. We sought review on February 5, 2018.

17. The day after FERC lifted its stop work order on September 17, 2018, we

    sought a stay pending review for the Forest Service approvals on

    September 18,2018. The Court granted the stay on September 24,2018.

18. On December 13, 2018, the Fourth Circuit vacated and remanded the

    Forest Service's approvals.

19. On remand the Forest Service must determine ''whether the ACP project's

    needs can be reasonably met on non-national forest lands." Cowpasture

    River Pres. Ass'n v. Forest Serv., 911 F.3d 150, 169 (4th Cir. 2018). The

     current route crosses approximately 21 miles of national forest lands.

    Avoiding national forest lands would require a reroute.

20. In its approval for the project, the Forest Service relied on the Mineral

     Leasing Act to grant a right of way across the Appalachian Trail on

     national forest lands, but the Fourth Circuit found ''that Forest Service does




                                       5
    not have .sU\tutoryauthority to grant pipeline rights ofway across the,

    [Appalachian Trail] pursuant the [Mineral Leasing Act]." [d. at 181.

21. The parties in Cowpasture did not dispute thatthe National Park Service

    also lacked statutory authority under the Mineral Leasing Act to issue a

    right of way across the Appalachian Trail, which is a unit of the National

    Park System. No federal agency currently has statutory authority to issue a

    gas pipeline right of way across the Appalachian Trail pursuant to the

    Mineral Leasing Act at the location determined by the current route for the

    Atlantic Coast Pipeline.

22. On January 28,2019, Atlantic Coast Pipeline petitioned the Fourth Circuit

    for rehearing of the Cowpasture case. On February 11,2019, the Forest

     Service petitioned for rehearing.

23. Both petitions were denied by the Fourth Circuit on February 25, 2019.

24. On May 15,2019, both Atlantic Coast Pipeline, LLC, and the Forest

     Service requested an extension of time to file a petition for writ of

     certiorari before the United States Supreme Court until June 25,2019. On

     May 16, 2019, those requests were granted.

25. The Atlantic Coast Pipeline currently lacks permits from the Forest Service

     and National Park Service. Approvals from the Fish and Wildlife Service

     are currently stayed.

                                         6
   26. The FERC Certificate ofPublic Convenience and Necessity for the project

        is also under review before the United States Court ofAppeals for the D.C.

        Circuit. Argument in that case has not been calendared.

   27> My finn has not been involved in litigation over Clean Water Act Section

        404 permits issued for the project by the Anny Corps of Engineers but I

        understand the project also currently lacks Section 404 permits.



I declare under penalty ofpetjury that, to the best of my knowledge, the foregoing
is true and correct.


Executed this the ~_ day of May, 2019.


                                                  JI.i?fi-
                                                     :Patrick Hunter
                                                                       ~

SM"~bed ,and sworn to before me, a notary public, this the 2'1 day of
             2019.
                                                         ,/




My commission expires: / ...... ,D·ZcW .




                                          7
Exhibit A
20180810-4011 FERC PDF (Unofficial) 08/10/2018




                                    FEDERAL ENERGY REGULATORY COMMISSION
                                              WASHINGTON, D.C. 20426


        OFFICE OF ENERGY PROJECTS

                                                             In Reply Refer To:
                                                             OEPIDG2E/Gas Branch 4
                                                             Atlantic Coast Pipeline, LLC
                                                             Atlantic Coast Pipeline
                                                             Dominion Energy Transmission, Inc.
                                                             Supply Header Project
                                                             Docket Nos. CPI5-554-000,
                                                               CPI5-554-001, and CPI5-555-000

        August 10,2018

        Mr. Matthew R. Bley
        Director, Gas Transmission Certificates
        Dominion Energy Transmission, Inc.
        707 East Main Street
        Richmond, VA 23219

        Re:      Notification of Stop Work Order

        Dear Mr. Bley:

               On August 6,2018, the United States Court of Appeals for the Fourth Circuit
        issued an order vacating a right-of-way-permit by the Department of the Interior's
        National Park Service (NPS) authorizing the construction of the Atlantic Coast Pipeline
        (ACP) across the Blue Ridge Parkway and providing detailed reasoning for its May 15,
        2018 order vacating the Incidental Take Statement issued by the U.S. Fish and Wildlife
        Service (FWS) with respect to the project. In light of this development, Atlantic Coast
        Pipeline, LLC (Atlantic) has not obtained the rights-of-way and temporary use permits
        from the NPS needed for ACP to cross certain federally owned lands and lacks an
        Incidental Take Statement for the project.

               There is no reason to believe that the NPS, as the land managing agency, will not
        be able to comply with the Court's instructions and to ultimately issue a new right-of-way
        grant that satisfies the Court's requirements, or that FWS will not be able to issue an
        Incidental Take Statement that does likewise. However, Commission staff cannot predict
        when NPS or FWS may act or whether NPS will ultimately approve the same route.
        Should NPS authorize an alternative crossing location, Atlantic may need to revise
        substantial portions of the ACP route across non-federal or federal lands, possibly
        requiring further authorizations and environmental review. Accordingly, allowing
                                                                                          , • "I       _   .,;"    •    _     •                  ,.
2:0.1S0810:-4011FERC PDE«Unofficial)
                                                                                                   ~
                                                                                                                                            (~
                                         OS/10/201S                                      \ \J'         "_' '_...       ' .. __'   c-   .i             ,,: ..11;'"




       .:continued construction poses the risk of expending substantial resources and substantially·
         disturbing the environment by constructing facilities that ultimately might have to be
         relocated or abandoned.

                Atlantic and Dominion Energy Transmission, Inc. (DETI) are hereby notified
         that construction activity along all portions of the ACP and Supply Header Project
         and in all work areas must cease immediately, with the exception of any measures
         deemed necessary by appropriate agencies such as NPS and the U.S. Forest Service,
         or by FERC staff to ensure the stabilization of the right-of-way and work areas.

                 Within 5 days, Atlantic and DETI must provide an interim right-of-way and work
         area stabilization plan for review and written approval by the Director of the Office of
         Energy Projects or his designee. In addition, should Atlantic and DETI believe that any
         portions of the project, other than the Blue Ridge Parkway Crossing and areas in which
         species or habitat covered by the Incidental Take Statement are present, have independent
         utility such that they can provide service in the absence of portions of the project in the
         areas described above, they may, within 3 days, file supporting information to that effect
         with the Commission.

                 Commission staff intends to review the need for this stop work notification in light
         of further actions that the NPS or FWS will take with respect to the issues raised in the
         Court's opinion and information provided by Atlantic and DETI, and stand ready to assist
         to achieve a prompt resolution.



                                                          Sincerely,



                                                          Terry L. Turpin,
                                                          Director,
                                                          Office of Energy Projects



         cc:    Docket Nos. CPI5-554-000, CPI5-554-001, and CP15-555-000




                                                      2
201S0810~4011FER:Ci   'PDF;(Unofficial)   08/10}201S',.   .1 '   ,         r: " j   'j .


Document Content(s)

2018-08-10 ACP Letter.PDF                                            1-2
J   ~,
                                                   "   ..
                     '.   -, ' . ~   '.,.-;   ~'            ,I,
                                                                  ,\   ,"
                                                                       I.




         Exhibit B
USCA4 Appeal: 18-2090   . Doc:   4i'" ;   Filed: 12/07/2018   Pg: 1 of 2




                                                                  FILED: December 7,2018


                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT




                                             No. 18-2090
                                           (CPI5-554-000)
                                           (CPI5-554-001 )
                                           (CPI5-555-000)


        DEFENDERS OF WILDLIFE; SIERRA CLUB; VIRGINIA WILDERNESS
        COMMITTEE

                    Petitioners

        v.

        UNITED STATES DEPARTMENT OF THE INTERIOR; UNITED STATES
        FISH AND WILDLIFE SERVICE, an agency of the U.S. Department of the
        Interior; JIM KURTH, in his official capacity as Acting Director; PAUL PHIFER,
        in his official capacity as Assistant Regional Director, Ecological Services,
        Responsible Official

                    Respondents

        ATLANTIC COAST PIPELINE LLC

                    Intervenor
USCA4 Appeal: 18-2090   "Dbc:42         Filed: 12/07/2018\ ,Pg: 2 of2·   I·-




                                            ORDER


              Upon consideration of the submissions relative to petitioners' motion to stay,

        the court grants the motion and stays implementation of the Fish and Wildlife

        Service's 2018 Biological Opinion and Incidental Take Statement pending review

        by the court.

              Entered at the direction of Chief Judge Gregory with the concurrence of

        Judge Wynn and Judge Thacker.

                                              For the Court

                                              /s/ Patricia S. Connor, Clerk
,. ,   I   \.,   j
                                 , ' ,




                     Exhibit C
Dominion Energy Transmission, Inc.                                          ~ Dominion
707 East Main Street, Richmond, VA 23219
                                                                            ;:IiiiiiiI" Energy@


                                                                  December 7, 2018
Kimberly D. Bose, Secretary
Federal Energy Regulatory Commission
888 First Street, N.E.
Washington, D.C. 20426

          Re:       Atlantic Coast Pipeline, LLC & Dominion Energy Transmission, Inc.
                    Atlantic Coast Pipeline & Supply Header Projects
                    Docket Nos. CP15.554-000, CP15.554·001, & CP15-555-000
                    Supplemental Information

Dear Secretary Bose:

        By Order dated October 13,2017, the Federal Energy Regulatory Commission (Commission or
PERC) authorized Atlantic Coast Pipeline, LLC (Atlantic) and Dominion Energy Transmission, Inc. 1
(DET! or "Dominion Energy") to construct and operate certain facilities that comprise the Atlantic Coast
Pipeline and Supply Header Projects (Projects). Atlantic Coast Pipeline, LLC & Dominion Energy
Transmission, Inc. 161 PERC «j[ 61,042 (the "Order").

        In response to a stay of implementation of the U.S. Fish and Wildlife Service's 2018 Biological
Opinion and Incidental Take Statement granted today by the U.S. Court of Appeals for the Fourth Circuit,
Dominion Energy, on behalf of Atlantic and itself, has stopped construction on the entire Projects, except
for stand-down activities needed for safety and that are necessary to prevent detriment to the environment.

          If you have any questions, please contact me at 866-319-3382.


                                                              Respectfully submitted,

                                                              /s/~~.~

                                                              Matthew R. Bley
                                                              Director Gas Transmission Certificates


cc:    Mr. Kevin Bowman, FERC
       Mr. David Swearingen, PERC
       Mr. John Wood, PERC




1 On May 12, 2017, Dominion Transmission, Inc. changed its name to Dominion Energy Transmission, Inc.
